 



Exhibit 10.1
AMENDMENT
TO
CERTEGY INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     THIS AMENDMENT is made this 31st day of December, 2007, by Fidelity
National Information Services, Inc. (f/k/a CERTEGY INC.) (the “Company”);
W I T N E S S E T H:
     WHEREAS, the Company established the Certegy Inc. Supplemental Executive
Retirement Plan effective as of November 5, 2003 (the “Plan”); and
     WHEREAS, the Company now desires to amend the Plan to freeze all benefit
accruals as of December 31, 2007, to provide that there no new Participants
shall be eligible to participate in the Plan after December 31, 2007, to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, to provide an in-service payment option, and otherwise as hereinafter
provided.
     NOW, THEREFORE, the Plan is hereby amended, as follows:
1.
     The Plan is hereby amended to provide that (i) no new Participants shall be
eligible to participate in the Plan after December 31, 2007, (ii) each current
Participant’s Accrued Benefit under the Plan shall be frozen as of the close of
business on December 31, 2007, and (iii) no Participant shall accrue any
additional benefits under the Plan after the close of business on December 31,
2007.
2.
     Section 1.1 of the Plan is hereby amended by adding the following as a new
Section (hh):
     “(hh) Section 409A: Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other applicable guidance promulgated
thereunder.”
3.
     Article III of the Plan is hereby amended by adding the following as a new
Section 3.10:
     “3.10 In-Service Payment Date: Irrespective of the other Sections of this
Article III, a Participant may irrevocably elect on or before December 31, 2007,
in accordance with

1



--------------------------------------------------------------------------------



 



procedures established by the Administrator, to receive his Accrued Benefit
while still employed by the Company, payable in a lump sum on a specified date.
The amount of the lump sum payment will be calculated in accordance with
Section 3.8(c) subject to reduction as provided in Section 3.9 using the
specified in-service payment date as the date of termination of employment and
the payment commencement date wherever applicable. The lump sum payment shall be
made on the specified in-service payment date or, if a delay is necessary to
calculate the Accrued Benefit, the amount of the lump sum, or the amount of the
offset under Section 3.9 of the Plan, on a date no later than 15 days after the
specified in-service payment date.”
4.
     Article III of the Plan is hereby further amended by adding the following
as a new Section 3.11:
     “3.11 Six-Month Delay for Specified Employees. Notwithstanding the other
provisions of this Plan, in the event a Participant who is a “specified
employee” (as determined by the Administrator in accordance with procedures that
are consistent with Section 409A) becomes entitled to payments upon Retirement
or any other termination of employment that are subject to Section 409A, such
payments shall not commence until the first business day following the date
6 months after such Participant incurs a “separation from service” (as
determined by the Administrator in accordance with procedures that are
consistent with Section 409A) and, on such date, the payments that would have
been made during such six-month period shall be made.”
5.
     This Amendment shall be effective as of the date it is executed subject to
any later effective date specifically identified above. Except as hereby
modified, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Company has executed this Amendment as of the date
first written above.

            Fidelity National Information Services, Inc.
(f/k/a CERTEGY INC.)
      By:   /s/ Jeffrey S. Carbiener       Name:   Jeffrey S. Carbiener      
Title:   Executive Vice President and Chief Financial Officer    

2